Title: From George Washington to Brigadier General William Smallwood, 30 April 1778
From: Washington, George
To: Smallwood, William



Dr Sir
Valley Forge April 30th 1778

I have been favord with yours of the 27th Inst.
I had received the Resolution of Congress of the 23d extending my former powers. From your representation of the character of John Derrick, he seems a proper object to make an example of. You will be

pleased to transmit me the proceedings of the Court Martial against him, that I may determine upon them. This I do not desire from the smallest doubt of the most consciencious rectitude and propriety of conduct on your part, being satisfied that this will ever be the case, but from an ⟨idea & on⟩ reconsideration of the matter, that the powers delegated to me by Congress are of a Personal nature, and should according to common usage in similar cases, at least in instances where Life is concerned, be exercised & carried into execution by a personal decree. You are not to infer from hence, that you are not to order Courts Martial for the Trial of offenders in the predicament of John Derrick, & who have or may violate the resolutions you mention; but only that the proceedings in such cases, where Capital punishments are denounced, must be sent to me for approbation or disapprobation.
I have sent to the Commissary of Military Stores upon the subject of Arms, and find that the Arms which were at Faggs Manor have been ordered away & are now on the road to the armourers to be repaired. At present you cannot be provided with either Arms or Armourers.
I must request that you will transmit me immediately a Return of the Troops under your Command, & that you will do it every Friday that it may come into the Genl re⟨turn on Monday⟩. I have at this Instant a pressing occasion for it.
I have the happiness to congratulate you, on the most interesting & important intelligence just received. The La Sensible a Frigate of 36 Guns belonging to his most Christian Majesty, has just arrived at Falmouth, Casco Bay in 35 Days from France, which he left the 8th of March, with dispatches from our Envoys at the Court of Versailles, informing as pr Letter from the Gentleman who has gone to Congress with the dispatches, that the Court of France has recognized us Free & Independant States. That Britain is in a greater ferment than she ever was since the revolution, and that all Europe is getting into a flam. This fortunate event I presume will be announced by Congress. a Ship of 36 Guns sailed 6 Weeks before with the intelligence but springing her Mast at Sea was obliged to put back. I refer you to Lieut. Colo. Fleuri for further particulars. Hence you may account for Lord Norths speech & two Bills. I am Dr Sr With esteem & regard your Most Obet Servt,

Go: Washington

